t c summary opinion united_states tax_court lori a singleton-clarke petitioner v commissioner of internal revenue respondent docket no 27975-07s filed date lori a singleton-clarke pro_se brian s jones for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency of dollar_figure for after concessions the sole remaining issue for decision is whether petitioner is entitled to deduct dollar_figure in education expenses she paid in in connection with pursuing a master of business administration degree with a specialization in health care management mba hcm background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when she filed her petition i petitioner’s job history petitioner earned a bachelor of science degree in nursing bsn from new york university in petitioner became a registered nurse rn and for the next years worked in various capacities for a number of hospitals medical centers and long- term care facilities from to she worked initially as an acute bedside clinical nurse and later as a team leader supervising nurses providing acute bedside care from to she held various nursing management positions of increasing responsibility eventually serving as a director of nursing for a 150-bed subacute long-term care facility responsible for management of nurses plus technicians from to petitioner worked sequentially at three different hospitals though her titles were different her tasks activities and responsibilities were nearly identical concentrating in a nonsupervisory capacity as a quality control coordinator overall in her years of work petitioner has earned six significant awards including three citations of merit from the governor of maryland the three jobs from to were a step down in pay and in status and a purposeful decrease in responsibilities because petitioner wanted more time to focus on some personal matters however because the three jobs and their associated hiring requirements are central considerations in this case they are detailed below a civista medical center from to petitioner worked for civista medical center civista a 108-bed acute care community-based hospital in maryland her job title was quality improvement coordinator and her responsibilities were to coordinate the quality improvement and risk management activities for the hospital in this role petitioner developed and analyzed quality and risk management reports and she investigated complaints from and implemented improvements for patients visitors nurses and doctors she reported to the director of quality management to qualify for the job the minimum education and experience requirements were a bachelor of science degree in nursing or equivalent education and experience one year experience in quality assurance risk management or nursing management preferred the position also required candidates to be currently licensed as a rn in the state of maryland civista underwent a change in leadership causing petitioner to switch to a new employer children’s national medical center children’s in washington d c with a new title but continuing essentially the same duties she performed at civista b children’s national medical center from to petitioner worked for children’s her job title was center outcomes coordinator her responsibilities were similar to the ones she had at civista developing a systemic approach to measuring and improving outcomes for patients physicians and employees the job requirements stated bachelor’s in nursing or health related field required master’s in public health preferred two years quality improvement experience in a hospital setting and three years clinical experience preferred petitioner’s 2-hour commute to children’s proved to be onerous she made a lateral switch to st mary’s hospital st mary’s to shorten the commute resulting in another decrease in pay c st mary’s hospital petitioner began working at st mary’s on date her title is performance management coordinator and again similar to her responsibilities at civista and children’s her duties focus on coordinating planning and implementing the hospital’s performance improvement activities she reports to the director of quality control who in turn reports to the vice president for quality the job qualifications of a performance management coordinator at st mary’s are in pertinent part registered nurse licensure required b s health care administration required--masters preferred registration in the state of maryland mahq and national nahq associations previous experience in clinical health care including direct experience in performance improvement experience with risk management and or utilization review desired ii the mba hcm petitioner began taking courses at the university of phoenix in date graduating in date with an mba hcm she chose the university of phoenix because the institution allowed students to complete the program via online courses which was a major priority for petitioner petitioner enrolled in the program to become more effective in her then-present duties she realized that nursing had evolved greatly in the years since she earned her bachelor’s degree and she felt disadvantaged working with highly educated doctors petitioner believed that although an mba was not required for her job the degree would give her greater credibility and the courses would make her more effective in her present and future role as a quality control coordinator the university of phoenix mba hcm provides students with the business management skills needed to manage successfully in today’s health care delivery systems the program features courses in health care organizations health care finance quality and database management health care infrastructure and health care strategic management petitioner did well in her course work graduating with a dollar_figure grade point average petitioner paid the entire cost of the program none of her employers had a reimbursement policy for the mba hcm program iii the notice_of_deficiency petitioner timely filed her federal_income_tax return using the services of a paid preparer respondent examined the return and in a notice_of_deficiency determined a deficiency in federal_income_tax of dollar_figure respondent disallowed dollar_figure of petitioner’s dollar_figure in noncash and cash charitable_contributions which petitioner conceded respondent also disallowed all of petitioner’s miscellaneous_itemized_deductions consisting of dollar_figure in tax_return preparation fees and dollar_figure in unreimbursed employee business_expenses for education expenses respondent later conceded the tax_return preparation fees leaving the education expenses as the sole point of contention i burden_of_proof discussion in general the court presumes that the commissioner’s determination set forth in a notice_of_deficiency is correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner did not argue that she satisfied the elements for a burden shift but even if she did the consideration of a burden is moot here because no factual issues are in dispute in other words sec_7491 is inapplicable because we decide this case entirely by application of the law to undisputed facts ii deductions in general_deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 taxpayers may deduct ordinary and necessary expenses that they pay in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 sec_262 disallows deductions for personal living or family_expenses sec_1_162-5 income_tax regs expenses for education the regulation interpreting sec_162 trade_or_business_expenses governs whether a taxpayer may deduct education expenses the validity of this longstanding regulation is not in dispute the regulation provides that a taxpayer may deduct education expenses as ordinary and necessary business_expenses if the education-- maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 and income_tax regs conversely the regulation provides that if the education qualifies the individual for a new trade_or_business then the education expenses are not deductible because the education is a personal_expense or constitutes an accumulation of personal capital sec_1_162-5 income_tax regs whether the education qualifies the taxpayer for a new trade_or_business is an objective inquiry analyzing the tasks and activities the taxpayer was able to perform before the education in comparison to those the taxpayer was qualified to perform afterward 62_tc_270 52_tc_1106 affd per curiam 443_f2d_29 9th cir in other words the relevant standard is whether the education objectively qualifies the taxpayer for a new trade_or_business 78_tc_550 glenn v commissioner supra accordingly the taxpayer’s subjective intent in undertaking the education is not relevant and likewise it is not material whether the taxpayer does in fact become employed in a new trade_or_business 66_tc_492 56_tc_1357 iii application of the law to petitioner’s factual situation a petitioner’s new job at st mary’s respondent contends that without receiving the mba hcm in date petitioner would not have obtained her final job the one she started in date at st mary’s because the st mary’s job description in addition to requiring an rn license which petitioner already possessed required at least a bachelor of science in health care administration which petitioner had not previously earned though the titles of the jobs varied petitioner’s three jobs since were nearly identical requiring serving as a quality control coordinator at acute care hospitals and medical centers we believe that st mary’s would have gladly hired petitioner as a performance management coordinator even without the mba hcm all three quality control positions required an rn license or a bachelor’s in nursing with clinical or risk management experience credentials which petitioner possessed the first two employers civista and children’s had hired petitioner without the mba hcm further petitioner was a multiple award winner having received recognition three times from the governor of maryland and from three other prominent organizations moreover petitioner had worked her way up to serving as a director of nursing responsible for nurses plus additional technicians clearly indicating high competence all three quality control positions while important were a step down in status and pay from her former duties for all of these reasons we find that the mba hcm may have been a helpful addition to her qualifications but was not an essential prerequisite for petitioner to secure the position at st mary’s b whether an mba qualifies taxpayers for any new trade_or_business the final remaining inquiry then is whether as an objective matter the mba hcm qualifies petitioner for any new trade_or_business not just the particular job at st mary’s that she acquired respondent contends that the mba hcm does qualify petitioner for a new trade_or_business because in respondent’s words under the regulation the tasks and activities she was qualified for before she obtained the degree are different than those which she is qualified to perform afterwards we disagree an mba degree is different from a degree that serves as foundational qualification to attain a professional license for instance this court had denied deductions for law school expenses because a law degree qualifies a taxpayer for the new trade_or_business of being a lawyer see eg bodley v commissioner supra 54_tc_398 an mba is a more general course of study that does not lead to a professional license or certification allemeier v commissioner tcmemo_2005_207 this court has had differing outcomes when deciding whether a taxpayer may deduct education expenses related to pursing an mba depending on the facts and circumstances of each case the decisive factor generally is whether the taxpayer was already established in their trade_or_business for example in the following two cases we held that the taxpayers were not entitled to deduct their mba expenses in 90_tc_460 affd without published opinion 869_f2d_1491 6th cir the taxpayer had not established a trade_or_business after graduating with an undergraduate degree in date he worked during the summer but then promptly commenced his mba coursework in date similarly in schneider v commissioner tcmemo_1983_753 the taxpayer after graduating from west point served honorably in the army for years before resigning from active_duty with the rank of captain and immediately starting in harvard’s mba program although the taxpayer established outstanding management experience in the army he had never worked in business and therefore we decided his work as an army officer is a different trade_or_business from the consulting business for which his course of study at harvard prepared him id in contrast in sherman v commissioner tcmemo_1977_ we held that another former army officer was entitled to deduct the expense of his harvard mba the difference is that the former officer in sherman had worked for years as a civilian employee after resigning his army commission and before matriculating to harvard moreover the duties of the taxpayer in sherman during hi sec_2 years of civilian work included formulating and monitoring management plans and reviewing and evaluating policies involving purchasing inventory control and personnel management these were the types of subject matters taught in the mba program two other cases also illustrate situations where an mba did not lead to a new trade_or_business in allemeier v commissioner supra before beginning an mba program the taxpayer had already worked years for a pediatric orthodontic laboratory during which time his responsibilities expanded to include designing marketing strategies for additional products organizing informational seminars and traveling extensively to conventions to lead seminars this court held that the taxpayer’s trade_or_business did not significantly change because the mba merely improved preexisting skills for the same general duties he was already performing before enrolling in the mba program likewise in blair v commissioner tcmemo_1980_488 the taxpayer initially completed year of undergraduate coursework she then spent the next years concentrating on raising a family while also working for small companies gaining the equivalent of years’ experience in mostly clerical and secretarial duties she also acquired some familiarity with bookkeeping payroll and personnel matters over the next years the taxpayer earned a bachelor of arts degree in english and then she was hired by a large international corporation where she worked for a little more than year as a personnel representative before commencing her mba the corporation promoted the taxpayer to personnel manager within months after starting the 2-year mba program this court held that under any realistic interpretation petitioner’s new duties as a personnel manager did not constitute a new trade_or_business because she was already engaged in the same type of work with the only major difference being that as a personnel manager she made decisions while as a personnel representative she made only recommendations id neither the difference in duties nor the new title was enough to constitute a new trade_or_business analyzing petitioner’s situation her facts and circumstances far more closely resemble the cases that allowed a deduction for pursuing an mba petitioner is unlike the student in link v commissioner supra who went straight from his undergraduate degree into an mba program and the officer in schneider v commissioner supra who went straight from the army into an mba program petitioner is considerably closer in circumstance to the taxpayers in sherman v commissioner supra allemeier v commissioner tcmemo_2005_207 and blair v commissioner supra who had years years and year respectively of experience performing tasks and activities in their chosen professions before beginning their mba programs the facts in favor of petitioner are even stronger than those in the three cases above where the taxpayers prevailed petitioner worked for year as a quality control coordinator and had more than years of directly related work experience gaining vast clinical and managerial knowledge in acute and subacute health care settings before beginning the university of phoenix mba hcm program in summary the mba hcm may have improved petitioner’s preexisting skill set but objectively she was already performing the tasks and activities of her trade_or_business before commencing the mba for all of the above reasons we find that petitioner’s mba hcm did not qualify her for a new trade_or_business and we hold therefore that petitioner may deduct her education expenses for to reflect our disposition of the issues decision will be entered under rule
